UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No.4)1 Wausau Paper Corp. (Name of Issuer) Common Stock, no par value (Title of Class of Securities) (CUSIP Number) JEFFREY C. SMITH STARBOARD VALUE LP 830 Third Avenue, 3rd Floor New York, New York 10022 (212) 845-7977 STEVEN WOLOSKY, ESQ. OLSHAN FROMEWOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 16, 2012 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 943315101 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 7.5% 14 TYPE OF REPORTING PERSON CO 2 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON STARBOARD VALUE AND OPPORTUNITY S LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.3% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON STARBOARD VALUE LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON PN 4 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON STARBOARD VALUE GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON PN 6 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON STARBOARD PRINCIPAL CO GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON OO 7 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON JEFFREY C. SMITH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON IN 8 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON MARK MITCHELL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON IN 9 CUSIP NO. 943315101 1 NAME OF REPORTING PERSON PETER A. FELD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENFICIALLY OWNED BY EACH REPROTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.7% 14 TYPE OF REPORTING PERSON IN 10 CUSIP NO. 943315101 The following constitutes Amendment No. 4 to the Schedule 13D filed by the undersigned (“Amendment No. 4”).This Amendment No. 4 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Starboard V&O Fund and Starboard LLC and held in the Starboard Value LP Account were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein.The aggregate purchase price of the 3,707,973 Shares beneficially owned by Starboard V&O Fund is approximately $27,034,913, excluding brokerage commissions.The aggregate purchase price of the 1,117,511 Shares beneficially owned by Starboard LLC is approximately $7,436,071, excluding brokerage commissions. The aggregate purchase price of the 949,516 Shares held in the Starboard Value LP Account is approximately $7,851,185, excluding brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a) -5(c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 49,322,921 Shares outstanding, as of July 31, 2012, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q, filed with the Securities and Exchange Commission on August 9, 2012. A. Starboard V&O Fund (a) As of the close of business on August 20, 2012, Starboard V&O Fund beneficially owned 3,707,973 Shares. Percentage: Approximately 7.5%. (b) 1. Sole power to vote or direct vote: 3,707,973 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,707,973 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard V&O Fund during the past sixty days are set forth in Schedule A and are incorporated herein by reference. B. Starboard LLC (a) As of the close of business on August 20, 2012, Starboard LLC beneficially owned 1,117,511 Shares. Percentage: Approximately 2.3%. (b) 1. Sole power to vote or direct vote: 1,117,511 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,117,511 4. Shared power to dispose or direct the disposition: 0 11 CUSIP NO. 943315101 (c) The transactions in the Shares by Starboard LLC during the past sixty days are set forth in Schedule A and are incorporated herein by reference. C. Starboard Value LP (a) As of the close of business on August 20, 2012, 949,516 Shares were held in the Starboard Value LP Account. Starboard Value LP, as the investment manager of Starboard V&O Fund and the Manager of Starboard LLC, may be deemed the beneficial owner of the (i) 3,707,973 Shares owned by Starboard V&O Fund, (ii) 1,117,511 Shares owned by Starboard LLC and (iii) 949,516 Shares held in the Starboard Value LP Account. Percentage: Approximately 11.7%. (b) 1. Sole power to vote or direct vote: 5,775,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 5,775,000 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the Shares by Starboard Value LP through the Starboard Value LP Account and on behalf of Starboard V&O Fund and Starboard LLC during the past sixty days are set forth in Schedule A and are incorporated herein by reference. D. Starboard Value GP (a) Starboard Value GP, as the general partner of Starboard Value LP, may be deemed the beneficial owner of the (i) 3,707,973 Shares owned by Starboard V&O Fund, (ii) 1,117,511 Shares owned by Starboard LLC and (iii) 949,516 Shares held in the Starboard Value LP Account. Percentage: Approximately 11.7%. (b) 1. Sole power to vote or direct vote: 5,775,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 5,775,000 4. Shared power to dispose or direct the disposition: 0 (c) Starboard Value GP has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard LLC and through the Starboard Value LP Account during the past sixty days are set forth in Schedule A and are incorporated herein by reference. E. Principal Co (a) Principal Co, as a member of Starboard Value GP, may be deemed the beneficial owner of the (i) 3,707,973 Shares owned by Starboard V&O Fund, (ii) 1,117,511 Shares owned by Starboard LLC and (iii) 949,516 Shares held in the Starboard Value LP Account. Percentage: Approximately 11.7%. 12 CUSIP NO. 943315101 (b) 1. Sole power to vote or direct vote: 5,775,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 5,775,000 4. Shared power to dispose or direct the disposition: 0 (c) Principal Co has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard LLC and through the Starboard Value LP Account during the past sixty days are set forth in Schedule A and are incorporated herein by reference. F. Principal GP (a) Principal GP, as the general partner of Principal Co, may be deemed the beneficial owner of the (i) 3,707,973 Shares owned by Starboard V&O Fund, (ii) 1,117,511 Shares owned by Starboard LLC and (iii) 949,516 Shares held in the Starboard Value LP Account. Percentage: Approximately 11.7%. (b) 1. Sole power to vote or direct vote: 5,775,000 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 5,775,000 4. Shared power to dispose or direct the disposition: 0 (c) Principal GP has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard LLC and through the Starboard Value LP Account during the past sixty days are set forth in Schedule A and are incorporated herein by reference. G. Messrs. Smith, Mitchell and Feld (a) Each of Messrs. Smith, Mitchell and Feld, as a member of Principal GP and as a member of each of the Management Committee of Starboard Value GP and the Management Committee of Principal GP, may be deemed the beneficial owner of the (i) 3,707,973 Shares owned by Starboard V&O Fund, (ii) 1,117,511 Shares owned by Starboard LLC and (iii) 949,516 Shares held in the Starboard Value LP Account. Percentage: Approximately 11.7%. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 5,775,000 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 5,775,000 (c) None of Messrs. Smith, Mitchell or Feld has entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of each of Starboard V&O Fund, Starboard LLC and through the Starboard Value LP Account during the past sixty days are set forth in Schedule A and are incorporated herein by reference. 13 CUSIP NO. 943315101 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:August 20, 2012 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD By: Starboard Value LP, its investment manager STARBOARD VALUE AND OPPORTUNITY S LLC By: Starboard Value LP, its manager STARBOARD VALUE LP By: Starboard Value GP LLC, its general partner STARBOARD VALUE GP LLC By: Starboard Principal Co LP, its member STARBOARD PRINCIPAL CO LP By: Starboard Principal Co GP LLC, its general partner STARBOARD PRINCIPAL CO GP LLC By: /s/ Jeffrey C. Smith Name: Jeffrey C. Smith Title: Authorized Signatory /s/ Jeffrey C. Smith JEFFREY C. SMITH Individually and as attorney-in-fact for Mark Mitchell and Peter A. Feld 14 CUSIP NO. 943315101 SCHEDULE A Transactions in the Shares During the Past Sixty Days Shares of Common Stock Purchased/(Sold) Price Per Share($) Date of Purchase/Sale STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD 06/26/12 06/27/12 06/28/12 06/28/12 06/29/12 07/02/12 07/03/12 07/05/12 07/06/12 07/09/12 07/10/12 07/11/12 07/12/12 07/23/12 07/24/12 07/25/12 07/26/12 07/31/12 08/01/12 08/02/12 08/03/12 08/06/12 08/07/12 08/08/12 08/09/12 08/10/12 08/13/12 08/14/12 08/15/12 08/16/12 08/16/12 08/17/12 CUSIP NO. 943315101 STARBOARD VALUE AND OPPORTUNITY S LLC 06/26/12 06/27/12 06/28/12 06/28/12 06/29/12 07/02/12 07/03/12 07/05/12 07/06/12 07/09/12 07/10/12 07/11/12 07/12/12 64 07/23/12 07/24/12 07/25/12 07/26/12 07/31/12 08/01/12 08/02/12 08/03/12 08/06/12 08/07/12 08/08/12 08/09/12 08/10/12 08/13/12 08/14/12 08/15/12 08/16/12 08/16/12 STARBOARD VALUE LP (Through the Starboard Value LP Account) 06/26/12 06/27/12 06/28/12 06/28/12 06/29/12 07/02/12 07/03/12 07/05/12 07/06/12 07/09/12 07/10/12 CUSIP NO. 943315101 07/11/12 07/12/12 99 07/23/12 07/24/12 07/25/12 07/26/12 07/31/12 08/01/12 08/02/12 08/03/12 08/06/12 08/07/12 08/08/12 08/09/12 08/10/12 08/13/12 08/14/12 08/15/12 08/16/12 08/16/12 08/17/12
